Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 9/16/21 has been entered. Claim 2 has been canceled.  Claims 14-17 have been added.  Claims 1, and 3-13 have been amended.  Claims 3-4 were previously withdrawn.  Claims 1, and 3-17 remain pending in the application.
Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 7/2/21.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy J. Klima (Reg. No. 34,852) on 9/20/21.

The application has been amended as follows: 

Claim 1 - “wherein the oil collection groove has a consistent depth in an axial direction of the planet carrier, between two end regions of the oil collection groove” in lines 20-21 has been changed to --wherein the oil collection groove has a consistent depth between a free end of the shielding region and a base of the oil collection groove, wherein the consistent depth is in an axial direction of the planet carrier, between two end regions of the oil collection groove--.

Claim 3 - cancelled
Claim 4 - cancelled

Claim 5 - “in an axial direction of the planet carrier” in line 3 has been changed to --in the axial direction of the planet carrier--.

Claim 10 - “a base of the oil collection groove” in lines 5-6 has been changed to --the base of the oil collection groove--.

Allowable Subject Matter
Claims 1, and 5-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, and 5-17 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “wherein the oil collection groove has a consistent depth between a free end of the shielding region and a base of the oil collection groove, wherein the consistent depth is in an axial direction of the planet carrier, between two end regions of the oil collection groove” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1, and 5-13.
Additionally, the prior art of record does not teach “the two shielding regions each forming one oil collection groove” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 14-17.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        10/4/21

/JESSE S BOGUE/Primary Examiner, Art Unit 3746